Citation Nr: 0515035	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  02-00 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for right ear hearing loss.

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

This matter has been before the Board on three prior 
occasions.  Most recently, in October 2003, the issue on 
appeal was characterized as entitlement to service connection 
for bilateral hearing loss.  At this time, the Board 
determined that the veteran had impaired hearing, left ear, 
as defined by VA; thus, service connection for left ear 
hearing loss was granted.  In addition, the issue of 
entitlement to service connection for right ear hearing loss 
was remanded to the RO for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  This Board decision 
represents a full grant of the benefits sought on appeal with 
respect to the veteran's left ear hearing loss.  As there is 
no jurisdiction-conferring notice of disagreement as to the 
down-stream elements of effective date or compensation level, 
those issues are not currently in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Accordingly, the discussion herein is limited to the issue of 
entitlement to service connection for right ear hearing loss.

Pertinent law and regulations provide that VA's statutory 
duty to assist extends to a liberal reading of the record for 
issues raised in all documents or oral testimony submitted 
prior to a Board decision.  EF v. Derwinski, 1 Vet. App. 324, 
326 (1991); see also Douglas v. Derwinski, 2 Vet. App. 435 
(1992).  The veteran's May 2003 VA audiological examination 
notes constant bilateral tinnitus, the etiology of which is 
most likely loud noise exposure.  As the issue of entitlement 
to service connection for tinnitus has been neither 
procedurally developed nor certified for appellate review, 
the Board is referring it to the RO for initial consideration 
and/or appropriate action, to include clarification of intent 
from the veteran if deemed necessary.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995).


FINDING OF FACT

The veteran does not have impaired hearing, right ear, as 
defined by VA.


CONCLUSION OF LAW

Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disability.  The March 2001, 
October 2002, and January 2004 letters from the RO, the 
December 2001 statement of the case, and the October 2004 
supplemental statement of the case informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought and advised him of the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the law and regulation have 
been met.

The Board also notes that the March 2001, October 2002, and 
January 2004 letters from the RO explicitly directed the 
veteran to submit any pertinent evidence in his possession.  
In addition, he was repeatedly advised to identify any source 
of evidence and that VA would assist him in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communications was that the veteran must also 
furnish any pertinent evidence he himself may have and that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in March 2001 and the initial rating 
decision was issued in May 2001.  Thus, the VCAA notice was 
timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records and VA medical records.  As 
the record reflects that the veteran has been afforded a VA 
audiological examination, the Board finds that the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  The 
Board again emphasizes that no additional pertinent evidence 
has been identified by the veteran as relevant to this issue.  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

Criteria and Analysis

The issue before the Board involves a claim of entitlement to 
service connection for right ear hearing loss.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test (controlled speech discrimination test) are less 
than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims 
(Court) held in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at the time of 
separation from service.  In that case, the Court agreed with 
the Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results showing an 
upward trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id. at 159-60.

The evidence of record shows that the veteran served in the 
United States Navy for approximately four years and was 
exposed to loud noises in the engine room as well as from the 
gun mounts.  His enlistment examination reflects normal 
hearing.  There is no evidence of an audiologic examination 
being performed at the time of the veteran's discharge from 
active service.

In April 2000, the veteran was found to have mild 
sensorineural hearing loss in his right ear and reverse-
sloping moderate sensorineural hearing loss in the left ear.  
These findings were confirmed in February 2003.  In May 2003, 
the veteran was found to have bilateral mild to moderate 
sensorineural hearing loss and the examiner opined that it 
was at least as likely as not that the veteran's bilateral 
hearing loss was a result of loud noise exposure during 
active service.  Audiometric testing performed at that time 
showed the puretone thresholds at the frequencies of 500, 
1000, 2000, 3000 and 4000 Hertz to be 15, 5, 15, 35, and 35 
decibels, respectively, in the right ear and 30, 30, 40, 55, 
and 50 decibels, respectively, in the left ear.  In addition, 
this examination demonstrated that the veteran had speech 
recognition scores using the Maryland CNC Test of 100 percent 
in the right ear and 88 percent in the left ear.  

Based on the record, the Board must conclude that the veteran 
does not have right ear hearing loss for VA compensation 
purposes as provided in 38 C.F.R. § 3.385.  Specifically, 
with respect to the veteran's right ear, his pure tone 
threshold is not 40 decibels or greater in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz; his auditory 
thresholds are not 26 decibels or greater for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; and 
his speech recognition scores using the Maryland CNC Test is 
not less than 94 percent.  The Board is bound by VA 
regulations.  Accordingly, there is no basis for establishing 
service connection for right ear hearing loss at this time.  
As noted in the introduction, service connection for left ear 
hearing loss has already been established. 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for right ear hearing loss is denied.




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


